Citation Nr: 1438103	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-48 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, secondary to the service-connected left knee retropatellar pain syndrome. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joel Ban, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active military service from October 1974 until June 1975.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In July 2010, in relevant part, the Board remanded the issue of entitlement to service connection for a right knee disorder due to it being inextricably intertwined with the issue of entitlement to service connection for a left knee disorder then in appellate status; the left knee disorder issue was remanded at that time for additional development.  Subsequently, the issue of entitlement to service connection for the left knee disorder as well as another claim in appellate status were granted by the Agency of Original Jurisdiction (AOJ).  In September 2012, the Board remanded the one issue remaining in appellate status, entitlement to service connection for a right knee disorder, again for additional development.  As discussed below, unfortunately, another remand is necessary to ensure that all necessary development of this claim is completed.

In part, this additional development is necessary due to additional evidence that the Veteran's attorney representative submitted along with additional argument in November 2013.  Considering this evidence, additional medical opinion is required.  The representative did not waive initial consideration of this evidence by the AOJ.  See 38 C.F.R. § 20.1304 (2013).  Upon remand, the AOJ should consider this evidence in readjudicating this appeal.

In addition, current review of the claims file indicates that the Veteran filed a timely notice of disagreement (NOD) to the RO's denial of service connection for posttraumatic stress disorder (PTSD) in a July 2009 rating decision.  As discussed in the remand below, this issue is remanded to allow the AOJ to issue a statement of the case (SOC) regarding this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran testified before the undersigned Acting Veterans Law Judge in March 2010.  A copy of the hearing transcript is associated with the claims folder.

The Board has considered the evidence in the electronic components of the Veteran's claims file in determining the appropriate development to be completed upon remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for a right knee disability, the Board previously remanded the issue due to conflicting evidence of file as to whether the Veteran had a right knee disability and/or functional impairment of the right knee on use.  In an April 2013 VA examination report, an examiner diagnosed "pattelo femoral tendonitis."  The Veteran reported popping and weakness in the knees as well as tenderness/pain to palpation, but no reduction in range of motion.  The examiner, however, did not find any reduction in functional range of motion or instability.  Despite the diagnosis of tendonitis, the examiner opined that the Veteran demonstrated no chronic knee condition, providing the rationale that tendonitis was a "self limited condition of the soft tissues and may recur repeatedly in a person's lifetime due to strains from jumping, climbing, and other similar motion."  

The examiner reiterated that tendonitis was not in and of itself considered a chronic condition.  The examiner continued to explain that a significant injury to the knee joints in service would reasonably be expected to manifest as a disease process during or within a short time, one to two years, of military service.  In providing this opinion, the examiner had reviewed X-rays that essentially showed a normal right knee.

The AOJ sought an addendum that specifically provided an etiology opinion for the diagnosed tendonitis.  In a June 2013 addendum, the examiner opined that it was less likely than not that the disability was related to service.  The examiner's rationale again dealt with in-service findings and again found that there was no current chronic condition.  The examiner also noted that X-rays did not show osteoarthritis.  The examiner also wrote:  "Not service connected, therefore not secondary or an aggravation."

In November 2013, the Veteran's attorney-representative submitted recently obtained private medical evidence.  In this evidence, a clinician noted limited range of motion and instability in the right knee.  Although the only diagnosis was pain in the knee, this is evidence of functional impairment not found in the prior VA examination.  Further, in an updated X-ray, although indicating that the knee was within normal limits for age, the clinician completing the X-ray report found that there was minimal degenerative change.  Previous X-rays did not have this finding.

After this review of the April 2013 VA examination with addendum, the Board finds it is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The basis for this finding is that the examiner did not address the secondary service connection aspect of this claim.  Although, in the addendum, he indicates that a disability is not secondary or aggravated, none of the examiner's rationale relates to this aspect of this point and it appears that the examiner equated the lack of direct service connection as foreclosing the possibility of secondary service-connection.  Thus, in effect, the examiner did not consider the secondary claim aspect at all.  As the examiner failed to properly consider the Board's questions as to secondary service connection, a remand is necessary to obtain this previously sought development.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the new evidence from the attorney-representative raises the question as to whether the Veteran has a right knee disability other than that found at the April 2013 VA examination.  Specifically, this private evidence indicates degenerative changes, reduction in range of motion, and instability of the right knee, all of which were not found in the VA examination.  As such another VA examination is required.  If possible, this examination should be provided by a different examiner than the examiner who provided the April 2013 VA examination with June 2013 addendum.

In the July 2009 rating decision, the RO, in part, denied a claim for service connection for PTSD.  In March 2010, the attorney-representative filed an NOD to this denial.  The AOJ, however, has not issued an SOC to this issue.  There is no evidence that the Veteran or his attorney-representative has withdrawn the NOD.  See 20.204.  Therefore, the Board finds that a Statement of the Case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder relevant records of the Veteran's treatment for bilateral knee disability within the Salt Lake City VAMC System dated from March 2013 to the present.

2.  After completing the directive contained in paragraph (1), schedule the Veteran for appropriate examination to determine the current nature and etiology of the claimed right knee disability.  The claims folder contents must be made available to the examiner for review.  If possible, this examination should be completed by a different examiner than the examiner who completed the April 2013 examination.  The examiner should be requested to answer the following questions:

	a) provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran manifests any current disability of the right knee as a result of several falls in service and the types of military duties performed; OR

	b) whether it is at least as likely as not (probability of 50 percent or greater) that any current disability of the right knee is caused by service-connected left knee retropatellar syndrome; OR

	c) whether it is at least as likely as not (probability of 50 percent or greater) that any current disability of the right knee is aggravated by service-connected left knee retropatellar syndrome beyond the normal progress of the disorder; OR

	d) whether it is at least as likely as not (probability of 50 percent or greater) that the service-connected left knee retropatellar syndrome has caused any functional impairment of the right knee (e.g., painful motion on use, limitation of motion, etc.) regardless of whether a separate disease entity can be diagnosed.

In providing this opinion, the examiner should consider the following:

* the significance of all data and findings from the May 2010 Functional Capacity Evaluation by Mountain Land Rehabilitation as it pertains to establishing a diagnosis of chondromalacia patella; 
* the May 2010 Mountain Land Rehabilitation record in which a clinician was of the opinion that the Veteran's right knee symptoms and limitations are related to service;
* the Veteran's report of additional functional limitations of the right knee caused by his service-connected left knee disability; and
* the October 2013 private medical evaluation that indicated that the right knee had reduced range of motion, instability, and corresponding X-ray showing minimal degenerative changes.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the appropriate period of time to respond.

4.  Issue a Statement of the Case addressing entitlement to service connection for PTSD.  Notify the Veteran and the attorney-representative of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

